Exhibit 99.1 SAIC Announces Financial Results for the Second Quarter of Fiscal Year 2016 • Revenues of $1,089 million, excluding revenues performed by former parent; total revenues of $1,099 million • Operating income of $52 million (4.8% of revenues); adjusted operating income of $64 million (5.9% of revenues) after excluding acquisition and integration costs • Earnings before interest, taxes, depreciation and amortization (EBITDA) of $70 million (6.4% of revenues); adjusted EBITDA of $82 million (7.5% of revenues) after excluding acquisition and integration costs • Diluted earnings per share of $0.46; adjusted diluted earnings per share of $0.66 after excluding acquisition and integration costs, net of estimated tax • Cash flows provided by operating activities of $21 million • Book to bill of 0.9 MCLEAN, VA, September 1, 2015— Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life cycle services and solutions in the technical, engineering and enterprise information technology markets, today announced financial results for the second quarter ended July 31, 2015. As previously announced, SAIC completed its acquisition of Scitor Holdings, Inc. (Scitor) on May 4, 2015, at the beginning of the quarter, and, accordingly, the results presented reflect that of the combined company since acquisition. “The second quarter fiscal 2016 results demonstrate our commitment to continuing the execution of our market strategy and shareholder value creation proposition,” said CEO Tony Moraco. “The acquisition of Scitor provides strategic market access and incremental, strong cash flow characteristics. We continue to serve our existing customers and expand market opportunities while effectively deploying capital for our shareholders.” Second Quarter: Summary Operating Results Three Months Ended Six Months Ended July 31, Percent change August 1, July 31, Percent change August 1, (dollars in millions, except per share amounts) Revenues $ 16 % $ $ 10 % $ Revenues performed by former parent(1) 10 %) 13 21 %) 28 Total revenues 15 % 9 % Operating income 52 %) 59 (8 %) Adjusted operating income(2) 64 8 % 59 5 % Operating income as a percentage of revenues % -150 bps % % -100 bps % Adjusted operating income as a percentage of revenues % -40 bps % % -30 bps % Net income 22 %) 34 55 %) 68 Diluted earnings per share $ %) $ $ %) $ Adjusted diluted earnings per share(2),(3) $ (6 %) $ $ 1 % $ Cash flows provided by operating activities $ 21 %) $ 65 $ 50 %) $ 99 Free cash flow(2) $ 16 %) $ 62 $ 44 %) $ 89 SAIC commenced its operations during the third quarter of fiscal 2014 following completion of a spin-off transaction from its former parent. “Revenues performed by former parent” represent work performed by SAIC’s former parent on pre-separation joint work and are recorded at revenue equal to cost to reflect that no additional profit is charged to the customer. Non-GAAP financial measure. See Schedule 5 for reconciliation to the most directly comparable GAAP financial measure. “Adjusted diluted earnings per share” is calculated excluding acquisition and integration costs of $12 million and $15 million for the three and six months ended July 31, 2015, respectively, and uses SAIC’s effective income tax rates for each period reported without the negative effect of the non-deductible acquisition costs that are included in reported “net income”. Revenues for the second quarter were $1,089 million compared to $939 million during the prior year quarter, which equates to revenue growth of 16% and, as is shown in Schedule 5, represents internal revenue contraction of 0.5% when revenue from the prior year quarter is adjusted to include historical revenue from the Scitor acquisition. Total revenues increased due to the acquisition of Scitor which generated $147 million in revenue during the quarter. Operating income for the quarter was $52 million, or 4.8% of revenues, down from $59 million in the prior year quarter. The decrease was primarily driven by costs associated with the acquisition and integration of Scitor ($12 million). These costs were partially offset by operating income generated by Scitor during the quarter ($3 million after $11 million of amortization of acquired intangible assets), with the remainder primarily attributable to strong performance across our contract portfolio.
